The DuPont de Nemours Company filed a petition for the removal of this cause from the Superior Court of Wake County to the United States District Court for the Eastern District of North Carolina for alleged diversity of citizenship, separable controversy, and fraudulent joinder of parties. The petition was allowed, and the plaintiff excepted and appealed. We find no error. Judicial Code, ch. 3; Rose's Fed. Jurisdiction, ch. 13; R. R. v.Allison, 190 U.S. 326, 47 Law Ed., 1079; Van Dyke v. Ins. Co.,192 N.C. 206; Huntley v. Express Co., 191 N.C. 696; Johnson v. Lumber Co.,189 N.C. 81.
The judgment is
Affirmed.